Filed 12/18/14 In re Gabriel V. CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




In re GABRIEL V., a Person Coming Under                                                 C075556
the Juvenile Court Law.

THE PEOPLE,                                                                 (Super. Ct. No. JV135488)

                   Plaintiff and Respondent,

         v.

GABRIEL V.,

                   Defendant and Appellant.



         A wardship petition pursuant to Welfare and Institutions Code section 602 charged
the minor Gabriel V. with felony bringing a knife onto school grounds (Pen. Code,
§ 626.10, subd. (a)(1)),1 misdemeanor disturbing the peace (§ 415.5, subd. (a)), and petty
theft (§ 484, subd. (a)). The juvenile court denied the minor’s motion to suppress



1 Undesignated statutory references are to the Penal Code.



                                                             1
evidence. The minor then admitted bringing a knife onto school grounds, and in
consideration for his plea, the juvenile court reduced the felony to a misdemeanor and
dismissed the remaining charges. The juvenile court adjudged the minor a ward of the
court, ordered him to complete 35 hours of community service, and placed him on
probation.

       The minor appeals the denial of his motion to suppress evidence. He contends the
search of his backpack, which yielded the discovery of the knife, was not justified
because the officer who conducted the search did not have reasonable suspicion of
wrongdoing. In light of the totality of the circumstances surrounding the search, we
conclude the juvenile court did not err in denying the suppression motion; therefore, we
shall affirm the dispositional order.

                              FACTUAL BACKGROUND

       A deputy sheriff was working off-duty as a school resource officer. That morning,
a school staff member asked the deputy to search the minor’s backpack for a book that
was considered contraband and inappropriate for school. The staff member also told the
deputy that the minor had been showing the book, which was about growing and
cultivating marijuana, to other students. The staff member had seen the book, and other
students had informed him that the minor had the book.

       The deputy performed the search. He unzipped and opened the main compartment
of the minor’s backpack, saw and removed the book the staff member had been referring
to, and upon removing the book saw a knife sitting at the bottom of the backpack. The
deputy left the knife, which was 10 inches long with a six-inch serrated blade, in the
backpack, and handcuffed the minor. The deputy completed the search of the backpack,
and found nothing else illegal in it. The deputy then gathered the minor’s things, placed




                                             2
the minor in the patrol car, and read the minor his Miranda2 rights. The minor told the
deputy he had purchased the knife the year before and brought it to school to protect
himself in light of the recent Boston marathon bombing.

       Though the deputy was not aware of any particular rule about having such a book
on campus, he was aware that “anything the staff felt was disruptive or detrimental to the
students was not allowed on campus.” He believed the minor was being disruptive based
on the staff member’s request for assistance. The deputy understood staff “wanted the
book so that they could hold it either for a parent or until the end of school and they
weren’t able to get the student to allow them to have the book so that it wasn’t being
shown to other students any longer.” When the deputy walked into the room to conduct
the search, the minor was “angry” and “yelling profanities,” and he had apparently been
behaving that way prior to the deputy entering. The deputy searched the minor’s
backpack to look for the book, which he believed to be the source of the disruption.

                                      DISCUSSION

       The minor contends the juvenile court erred in denying his motion to suppress
evidence obtained pursuant to a search of his backpack, i.e., the knife and the minor’s
statements, because the deputy lacked first-hand knowledge of a rules violation by the
minor. In reviewing the denial of a suppression motion, we view “ ‘the evidence in a
light most favorable to the trial court’s ruling. [Citation.] We must uphold those express
or implied findings of fact by the trial court which are supported by substantial evidence
and independently determine whether the facts support the court’s legal conclusions.’ ”
(In re William V. (2003) 111 Cal. App. 4th 1464, 1468.) Here, based on the totality of the
circumstances, we conclude the trial court did not err in finding that the deputy had an
objectively reasonable suspicion to search the minor’s backpack in light of the


2 Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694].



                                              3
information he had received from the school staff member that the minor was causing a
disruption by his possession and sharing of a book on marijuana, and that the book was in
the minor’s backpack. Thus, the juvenile court did not err in denying the minor’s
suppression motion.

       The legality of a search of a student depends on the reasonableness of the search in
light of all the circumstances. (New Jersey v. T. L. O. (1985) 469 U.S. 325, 341
[83 L. Ed. 2d 720, 734] (T. L. O.).) In evaluating the reasonableness of a search in a
school setting, the school officials’ need to maintain order is balanced against students’
legitimate expectations of privacy. (Id. at pp. 341-343 [83 L.Ed.2d at pp. 734-735].)
Therefore, “searches of students by public school officials must be based on a reasonable
suspicion that the student or students to be searched have engaged, or are engaged, in a
proscribed activity (that is, a violation of a school rule or regulation, or a criminal
statute). There must be articulable facts supporting that reasonable suspicion.” (In re
William G. (1985) 40 Cal. 3d 550, 564.)

       First, we reject the minor’s contention that the school staff member’s hearsay
statements could not provide the deputy with reasonable suspicion to search the minor.
While hearsay evidence is generally inadmissible to prove the People’s case (see Evid.
Code, § 1200), out-of-court statements may be used to show that officers have probable
cause to conduct a search where the legality of the search is at issue. (People v. Lucero
(1998) 64 Cal. App. 4th 1107, 1110.) This is so because the statements are not being
offered to prove the truth of the matter asserted or to prove any element of the offense
against the appellant, but “solely to establish that the officer had reasonable or probable
cause to effect the search and seizure.” (People v. King (1956) 140 Cal. App. 2d 1, 5.)

       Indeed, in T. L. O., supra, 469 U.S. at page 346, the court upheld as reasonable a
vice principal’s search of a student’s purse based on information the vice principal
received from a teacher. There, a teacher discovered two students smoking in a school


                                               4
lavatory in violation of a school rule. (Id. at p. 328.) The students were taken to the
assistant vice principal and one of the students (T.L.O.) denied smoking. (Ibid.) The
vice principal then searched T.L.O.’s purse, finding cigarettes, rolling papers, marijuana,
and other items. (Ibid.) The court held that the search was reasonable because the report
made by a teacher that T.L.O. was smoking in the lavatory “gave [the vice principal]
reason to suspect that T.L.O. was carrying cigarettes with her; and if she did have
cigarettes, her purse was the obvious place in which to find them.” (Id. at pp. 345-346.)
Therefore, the basis for his suspicion and the scope of the search were both reasonable.

       Here, the school staff member asked the deputy—the school resource officer—to
search the minor’s backpack. The staff member told the deputy he had seen the minor
with a book that was considered contraband and not appropriate for school, had seen the
minor show the book to other students thereby causing a disruption, and knew the book
was in the minor’s backpack. The staff member also told the deputy that the minor had
refused to turn the book over and that he was concerned the minor would continue to be
disruptive by showing the book to other students. Additionally, the staff member told the
deputy that having the book violated school rules, and though the deputy did not know of
a rule specifically prohibiting a student from having a book on growing marijuana at
school he “was very aware that anything the staff felt was disruptive or detrimental to the
students was not allowed on campus.” In light of the circumstances, it was reasonable for
the deputy to rely on this information in concluding he had reasonable suspicion to search
the minor’s backpack.

       We also reject the minor’s contention that possession of an innocuous book on
school grounds or showing that book to other students cannot be a rules violation. “[T]he
preservation of order and a proper educational environment requires close supervision of
schoolchildren, as well as the enforcement of rules against conduct that would be
perfectly permissible if undertaken by an adult.” (T. L. O., supra, 469 U.S. at p. 339


                                             5
[83 L.Ed.2d at p. 733].) Thus, a “student may exercise his right to freedom of expression
unless the ‘conduct by the student, in class or out of it, which for any reason—whether it
stems from time, place, or type of behavior—materially disrupts classwork or involves
substantial disorder or invasion of the rights of others . . . .’ ” (Bright v. Los Angeles
Unified School Dist. (1976) 18 Cal. 3d 450, 455, quoting Tinker v. Des Moines School
Dist. (1968) 393 U.S. 503, 513 [21 L. Ed. 2d 731, 741].) Therefore, restrictions may be
placed on a student’s ability to possess or share an otherwise innocuous book where the
student’s possession or sharing of the book is disruptive.

       Here, though the deputy did not cite a specific rule or regulation that was violated
by the minor having the book or showing it to other students, he was familiar with the
school’s rules and regulations and testified that students were not allowed to have
anything “disruptive or detrimental to the students.” And there was evidence that the
minor’s possession and sharing of the book on marijuana was disruptive and that the
book was in the minor’s backpack. Therefore, there were articulable facts to support an
objectively reasonable suspicion that the student had engaged or was engaging in a rules
violation by causing a disruption by possessing and sharing his book and that evidence of
that rules violation would be found in the minor’s backpack. Accordingly, the juvenile
court did not err in denying the minor’s motion to suppress evidence.

                                       DISPOSITION

       The judgment (dispositional order) is affirmed.

                                                          BUTZ                  , J.

We concur:

      BLEASE                 , Acting P. J.


      HULL                   , J.


                                               6